
	
		III
		112th CONGRESS
		2d Session
		S. RES. 354
		IN THE SENATE OF THE UNITED STATES
		
			January 26, 2012
			Mr. Menendez (for
			 himself, Mr. Rubio, and
			 Mr. Nelson of Florida) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Honoring the life of dissident and
		  democracy activist Wilman Villar Mendoza and condemning the Castro regime for
		  the death of Wilman Villar Mendoza.
	
	
		Whereas, on Thursday, January 19, 2012, 31-year-old Cuban
			 dissident Wilman Villar Mendoza died, following a 56-day hunger strike to
			 highlight his arbitrary arrest and the repression of basic human and civil
			 rights in Cuba by the Castro regime;
		Whereas, on November 2, 2011, Wilman Villar Mendoza was
			 detained by security forces of the Government of Cuba for participating in a
			 peaceful demonstration in Cuba calling for greater political freedom and
			 respect for human rights;
		Whereas Wilman Villar Mendoza was sentenced to 4 years in
			 prison after a hearing that lasted less than 1 hour and during which Wilman
			 Villar Mendoza was neither represented by counsel nor given the opportunity to
			 speak in his defense;
		Whereas, on November 25, 2011, Wilman Villar Mendoza was
			 placed in solitary confinement after initiating a hunger strike to protest his
			 unjust trial and imprisonment;
		Whereas Wilman Villar Mendoza was a member of the Unión
			 Patriótica de Cuba, a dissident group the Cuban regime considers illegitimate
			 because members express views critical of the regime;
		Whereas security forces of the Government of Cuba have
			 harassed Maritza Pelegrino Cabrales, the wife of Villar Mendoza and a member of
			 the Ladies in White (Damas de Blanco), and have threatened to take away her
			 children if she continues to work with the Ladies in White;
		Whereas Human Rights Watch, which documented the case of
			 Wilman Villar Mendoza, stated, Arbitrary arrests, sham trials, inhumane
			 imprisonment, and harassment of dissidents’ families—these are the tactics used
			 to silence critics.;
		Whereas Amnesty International stated, “The responsibility
			 for Wilman Villar Mendoza’s death in custody lies squarely with the Cuban
			 authorities, who summarily judged and jailed him for exercising his right to
			 freedom of expression.”;
		Whereas Orlando Zapata Tamayo, another prisoner of
			 conscience jailed after the Black Spring crackdown on opposition
			 groups in March 2003, died in prison on February 23, 2010, after a 90-day
			 hunger strike;
		Whereas, according to the Cuban Commission on Human
			 Rights, the unrelenting tyranny of the Castro regime has led to more than 4,000
			 political detentions and arrests in 2011; and
		Whereas Cuba is a member of the United Nations Human
			 Rights Council despite numerous documented violations of human rights every
			 year in Cuba: Now, therefore, be it
		
	
		That the Senate—
			(1)condemns the
			 Cuban regime for the death of Wilman Villar Mendoza on January 19, 2011,
			 following a hunger strike to protest his incarceration for participating in a
			 peaceful protest and to highlight the plight of the Cuban people;
			(2)condemns the
			 repression of basic human and civil rights by the Castro regime in Cuba that
			 resulted in more than 4,000 detentions and arrests of activists in 2011;
			(3)honors the life
			 of Wilman Villar Mendoza and his sacrifice on behalf of the cause of freedom in
			 Cuba;
			(4)extends
			 condolences to Maritza Pelegrino Cabrales, the wife of Wilman Villar Mendoza,
			 and their children;
			(5)urges the United
			 Nations Human Rights Council to suspend Cuba from its position on the
			 Council;
			(6)urges the General
			 Assembly of the United Nations to vote to suspend the rights of membership of
			 Cuba to the Human Rights Council;
			(7)urges the
			 international community to condemn the harassment and repression of peaceful
			 activists by the Cuban regime; and
			(8)calls on the
			 governments of all democratic countries to insist on the release of all
			 political prisoners and the cessation of violence, arbitrary arrests, and
			 threats against peaceful demonstrators in Cuba, including threats against
			 Maritza Pelegrino Cabrales and members of the Ladies in White (Damas de
			 Blanco).
			
